Title: From Thomas Jefferson to Chastellux, [October 1786]
From: Jefferson, Thomas
To: Chastellux, François Jean de Beauvoir, Chevalier de



Th: J. to M. De Chastellux
[Oct. 1786]

Among the topics of conversation which stole off like so many minutes the few hours I had the happiness of possessing you at Monticello, the Measure of English verse was one. I thought it depended, like Greek and Latin verse, on long and short syllables arranged into regular feet. You were of a different opinion. I did not pursue this subject after your departure, because it always presented itself with the painful recollection of a pleasure which, in all human probability, I was never to enjoy again. This probability like other human calculations, has been set aside by events: and we have again discussed, on this side the Atlantic, a subject which had occupied us during some pleasing moments on the other. A daily habit of walking in the Bois de Boulogne gave me an opportunity of turning this subject in my mind and I determined to present you my thoughts on it in the form of a letter. I for some time parried the difficulties which assailed me in attempting to prove my proposition: but at length I found they were not to be opposed, and their triumph was complete. Error is the stuff of which the web of life is woven: and he who lives longest and wisest is only able to wear out the more of it. I began with the design of converting you to my opinion that the arrangement of long and short syllables into regular feet constituted the harmony of English verse: I ended by discovering that you were right in denying that proposition. The next object was to find out the real circumstance which gives harmony to English poetry and laws to those who make it. I present you with the result. It is a tribute due to your friendship. It is due to you also as having recalled me from an error in my native tongue, and that too in a point the most difficult of all others to a foreigner, the law of it’s poetical numbers.
